Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Borger I Enterprises, LLC, d/b/a
Caprock Nursing & Rehabilitation,
(CCN: 67-6341),

Petitioner,

-v.-

Centers for Medicare & Medicaid Services.
Docket No. C-14-1291
ALJ Ruling No. 2014-38

Date: August 13, 2014

ORDER OF DISMISSAL

I dismiss the hearing request of Petitioner, Borger I Enterprises, LLC, d/b/a
Caprock Nursing & Rehabilitation, because it was untimely and Petitioner did not
establish that there was good cause to extend the filing deadline.

I. Background and Procedural History

Petitioner is a skilled nursing facility doing business in the State of Texas.’ On April 8,
2013, Novitas Solutions, Inc. (Novitas), a contractor acting on behalf of the Centers for
Medicare & Medicaid Services (CMS), received an application from Petitioner to enroll
in the Medicare program. On November 6, 2013, CMS notified Petitioner that it met the
requirements for participation in the Medicare program and that the effective date of its
enrollment was May 29, 2013. Petitioner, believing that the effective date should have
been April 16, 2013, requested reconsideration on December 5, 2013. On December 10,

' Skilled nursing facilities are considered providers for the purposes of the Medicare
program. 42 C.F.R. § 400.202 (definition of Provider).
2013, CMS issued an unfavorable reconsidered determination upholding the May 29,
2013 effective date.

In a letter dated May 12, 2014, Petitioner requested a hearing before an administrative
law judge (ALJ) to challenge the reconsidered determination. Petitioner sent its request
to the CMS Dallas Regional Office, Division of Survey and Certification, who then
forwarded the request to the Civil Remedies Division (CRD) of the Departmental
Appeals Board. Petitioner’s hearing request included six exhibits marked as Exhibits 1,
2A, 2B, and 3-5. CRD received the hearing request on June 9, 2014. The CRD Director
administratively assigned this case to me for hearing and decision.

An initial review of the hearing request revealed that Petitioner submitted it after the 60-
day filing deadline required by 42 C.F.R. § 498.40(a)(2). Because Petitioner did not
provide an explanation as to the apparent delay in filing the hearing request, my June 13,
2014 Acknowledgment and Order to Show Cause directed Petitioner to provide good
cause why I should not dismiss the hearing request as untimely. Petitioner filed its
response on June 18, 2014, which included its brief (P. Resp. Br.) and a copy of its
previously submitted exhibits marked as Exhibits 1, 2A, 2B, and 3-5.

I have considered all of Petitioner’s submissions in reaching my conclusion. While the
regulations do not permit an aggrieved provider to file new documentary evidence at this
level of review, a provider or supplier may do so upon a showing of good cause.

42 C.F.R. § 498.56(e)(1). The new documents Petitioner submitted directly relate to its
argument about whether good cause exists to extend the deadline for filing its hearing
request. That issue was not and could not have been before the hearing officer at the
reconsideration level of review. Therefore, I will consider the documents Petitioner
submitted for the first time at this level of review for the limited purpose of whether good
cause exists to extend the deadline for filing Petitioner’s hearing request.

IL. Issues

The general issue presently before me is whether I should dismiss Petitioner’s hearing
request. The specific issues that I must decide are whether Petitioner’s hearing request
was untimely and, if so, whether Petitioner had good cause for filing the request late.

III. Analysis

A provider dissatisfied with a reconsidered determination “is entitled to a hearing before
an ALJ.” 42 C.F.R. § 498.5(/))(2); see also 42 U.S.C. § 1395cc(j)(8). However, in order
for a provider to exercise the right to a hearing, a provider must file its request for hearing
no later than 60 days from the date that it receives a reconsidered determination from
CMS. 42 C.F.R. § 498.40(a)(2). Receipt of the notice of a reconsidered determination is
presumed to be five days after the date of notice unless shown otherwise. Jd.; 42 C.F.R.
§ 498.22(b)(3). A provider may request that an ALJ extend the date to file a hearing
request; however, the provider must show good cause in order for the ALJ to grant such a
request. Jd. § 498.40(c). Ifa hearing request is untimely and there is no good cause to
extend the filing date, then an ALJ may dismiss the hearing request. Jd. § 498.70(c).

A. Petitioner filed an untimely hearing request.

The reconsidered determination is dated December 10, 2013. Under the regulations, I
presume that Petitioner received the determination on December 16, 2013.” Petitioner
had 60 days, until February 14, 2014, in which to file a hearing request. See 42 C.F.R.
§ 498.40(a)(2). On May 12, 2014, Petitioner filed a document I interpret to be a request
for a hearing. However, Petitioner filed that document 87 days after the filing deadline.

In response to the Acknowledgment and Order to Show Cause, Petitioner claims that
once it became aware of the May 29, 2013 effective date it contacted its congressman’s
office and also began exchanges with CMS officials. Petitioner claims further that it has
a “plethora of emails” showing its “dispute of the incorrectly issued effective date.” P.
Resp. Br. at 1. The gravaman of Petitioner’s argument is that its correspondence with
CMS and Novitas, which presumably occurred during the 60-day window for filing a
earing request, should be found to qualify as a hearing request. Although Petitioner did
not submit any emails with its response brief, a copy of email correspondences between
Petitioner, CMS, and Novitas were submitted by Petitioner with its May 12, 2014 hearing
request and cover communications during the period of March 17, 2014 through May 22,
2014. Petitioner did not mark the emails as an exhibit. The first email, dated March 17,
is from Petitioner to CMS and was sent 31 days after the February 14 regulatory deadline
for Petitioner to file its request for hearing. Moreover, none of the eight emails Petitioner
submitted in this proceeding show that Petitioner requested a hearing. At no point in the
email correspondences does Petitioner express an interest in having a hearing to
challenge its assigned effective date determination. For example, on April 9, 2014,
Petitioner sent an email to Novitas stating that the effective date determination was an
“issue that we have been struggling with for quite some time . . .” and asking “could you
advise on where we would need to go to reach a resolution on this? We are spinning in
circles and don’t know what to do.”

The April 9 email and the other seven emails from Petitioner appear to be attempts by
Petitioner to convince CMS to change the May 29 effective date, but they show no intent
by Petitioner to file a hearing request. Moreover, in addition to not expressing any intent
to file a hearing request, the emails do not meet the content requirements for hearing
requests at 42 C.F.R. § 498.40(b)(1) and (2).

> Five calendar days following the reconsidered determination fell on a Sunday.
Accordingly, I presume that Petitioner received the determination on the following day.
Civil Remedies Division Procedures § 6.
A request for hearing must:

(1) Identify the specific issues, and the findings of fact and conclusions of
law with which the affected party disagrees; and

(2) Specify the basis for contending that the findings and conclusions are
incorrect.

Id. § 498.40(b)(1),(2) .

Aside from the fact that the emails were outside the 60-day regulatory window for
Petitioner to file its hearing request, I find no basis to construe the emails between
Petitioner, CMS, and Novitas as an attempt to request a hearing. Rather, the emails show
that Petitioner was attempting to resolve the matter informally with CMS and Novitas.
Consequently, I find that Petitioner did not file a timely request for hearing.

B. Petitioner did not establish good cause for failing to file its hearing request
timely.

If a provider establishes that there was good cause to extend the filing date for a hearing
request, then an ALJ can accept an otherwise untimely hearing request. 42 C.F.R.

§ 498.40(c). The regulations do not define what constitutes “good cause” to extend the
filing deadline for a hearing request and the Departmental Appeals Board “has never
attempted to provide an authoritative or complete definition of the term ‘good cause’ in
section 498.40(c)(2).” Brookside Rehab. & Care Ctr., DAB No. 2094, at 7 n.7 (2007)
(citing Glen Rose Med. Ctr. Nursing Home, DAB No. 1852, at 7 n.5 (2002)).> Rather, a
review of the relevant circumstances of each case is critical to determine whether there is
“good cause” to extend the filing deadline. See NBM Healthcare, Inc., DAB No. 2477, at
3 (2012) (“[T]he facts of this case do not show good cause under any reasonable
definition of that term.”); see also Quality Total Care, LLC d/b/a The Crossings, DAB
No. 2242, at 4-5 n.4 (2009) (same).

In response to the Acknowledgement and Order to Show Cause, Petitioner states that it
made a “mistake” by not filing its hearing request sooner. P. Resp. Br. at 1. Petitioner
explains that it “simply misunderstood the letter’s request and believed that [it was] in
fact appealing the decision by working directly with CMS.” Jd. Petitioner claims that if

> Departmental Appeals Board decisions cited in this decision are accessible on the
Department of Health and Human Services’ website at:
http://www.hhs.gov/dab/decisions/index.html.
its request is dismissed it will face a “substantial forfeiture,” involving the loss of
$250,000. Jd. at 1; Hearing Request.

Despite Petitioner’s claim that it “misunderstood the letter’s request” (P. Resp. Br. at 1), a
review of the December 10, 2013 reconsidered determination shows that it clearly stated
that Petitioner had 60 days from receipt of the determination to request a hearing.

If you disagree with our determination, you may request a
hearing before an administrative law judge of the Department
of Health and Human Services, Departmental Appeals Board.
Procedures governing this process are set out in 42 CFR
498.40, et seq. A written request for hearing must be filed no
later than 60 days from the date of receipt of this letter.

Additionally, the December 10 reconsidered determination provided the specific address
where Petitioner was to mail its hearing request to and also noted:

A request for hearing should identi[f]y the specific issues, and
findings of fact and conclusions of law with which you
disagree. It should also specify the basis for contending that
the findings and conclusions are incorrect. Borger I
Enterprises, LLC d/b/a Caprock Nursing and Rehabilitation
may be represented at a hearing by counsel at your own
expense.

Moreover, the reconsidered determination also provided Petitioner with the name, phone
number, and email address of a contact person Petitioner could call for any questions.

The reconsidered determination explicitly advised Petitioner of its right to request a
hearing from that determination. Petitioner does not explain why it disregarded this clear
notice of its further appeal rights.

I conclude that Petitioner’s proffered reason for failing to file a timely hearing request
does not constitute good cause to extend the filing deadline. See Kids Med (Delta
Medical Branch), DAB No. 2471 (2012) (holding that negligence by a facility’s staff or
representative is never good cause for failing to file a timely hearing request even if the
petitioner was not represented by an attorney at the time). Moreover, dismissal of a
hearing request is appropriate where the reconsidered determination clearly explained the
filing requirements and deadlines to the petitioner. See Vanguard Vascular & Vein,
PLLC, Trent E. Proffitt, M.D., and Franklin S. Yau, M.D., DAB No. 2523 (2013)
(upholding dismissal when the reconsidered determination correctly explained in
“unambiguous and conspicuous language” that the petitioners had 60 days from their
receipt of the reconsidered determination to request a hearing before an ALJ); Waterfront
Terrace, Inc., DAB No. 2320, at 6, 8 (2010) (holding that no good cause existed to justify
extending the filing deadline where the notice letter reasonably informed the Petitioner of
its appeal rights). Because Petitioner has made no showing of good cause for filing its
hearing request almost three months after the expiration of the 60-day deadline for doing
so, I do not have the authority to extend the filing deadline for the hearing request.

IV. Conclusion

Petitioner filed an untimely request for hearing and did not show that there was good
cause for extending the filing deadline. Therefore, I dismiss Petitioner’s hearing request.

/s/
Scott Anderson
Administrative Law Judge

